Name: Commission Implementing Regulation (EU) NoÃ 1044/2011 of 19Ã October 2011 entering a name in the register of the traditional specialities guaranteed (Kabanosy (TSG))
 Type: Implementing Regulation
 Subject Matter: Europe;  consumption;  international trade;  marketing;  animal product;  foodstuff
 Date Published: nan

 20.10.2011 EN Official Journal of the European Union L 275/16 COMMISSION IMPLEMENTING REGULATION (EU) No 1044/2011 of 19 October 2011 entering a name in the register of the traditional specialities guaranteed (Kabanosy (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular the third subparagraph of Article 9(5) thereof, Whereas: (1) Pursuant to Article 8(2) of Regulation (EC) No 509/2006, Polands application, received on 22 January 2007, to register the name Kabanosy was published in the Official Journal of the European Union (2). (2) The Czech Republic, Germany and Austria submitted objections to the registration pursuant to Article 9(1) of Regulation (EC) No 509/2006. The objections were deemed admissible under point (a) of the first subparagraph of Article 9(3) of that Regulation. (3) By letters dated 26 January 2010, the Commission invited the Member States concerned to engage in appropriate consultations. (4) While within the designated time-frame agreements have been reached between Austria and Poland and between the Czech Republic and Poland, no agreement has been reached between Germany and Poland. The Commission therefore has to adopt a decision in accordance with the procedure referred to in Article 18(2) of Regulation (EC) No 509/2006. (5) The statements of objections concerned non-compliance with the conditions laid down in Articles 2 and 4 of Regulation (EC) No 509/2006. (6) Concerning the alleged failure of compliance with Article 2 of Regulation (EC) No 509/2006 in respect of the specific character of Kabanosy no manifest error was identified. By its characteristics as defined in the specification (characteristics of the meat, taste and the unique shape) Kabanosy is clearly distinguished from other similar products of the same category and is thus in compliance with the definition for specific character in point (a) of Article 2(1) of that Regulation. In the specification Kabanosy is described as long, thin sticks of dry sausage twisted off at one end, evenly wrinkled and folded in two, which should be considered as the products intrinsic physical feature and therefore not as a matter of product presentation. Lastly, national standardisation of Kabanosy does not impede the registration of the name since it has been established in order to define the specificity of the product and, therefore, it is covered by the derogation set out in the third subparagraph of Article 2(2) of that Regulation. (7) As regards the objections based on non-compliance with the conditions laid down in Article 4 of Regulation (EC) No 509/2006, no manifest error was identified either. The name Kabanosy does not refer only to claims of a general nature used for a set of products nor is it misleading. Therefore it is not concerned by the second subparagraph of Article 4(3) of that Regulation. The specific character is further not due to the products provenance or geographical origin. The product specification rather establishes a quality criterion for the pig population that has an effect on the quality of the finished product and thus indeed on the specific character of Kabanosy. Kabanosys main elements of its traditional character consist of both the use of traditional raw materials and traditional method of production, thus those elements are in compliance with Article 4(1) of that Regulation. (8) Regarding the existence of several other linguistic or orthographic variations of the name, only Kabanosy is sought to be registered in accordance with point (a) of Article 6(2) of Regulation (EC) No 509/2006. (9) The protection referred to in Article 13(2) of that Regulation has not been requested. Registration without reservation of the name however allows that a registered name may continue to be used on the labelling of products not corresponding to the registered specification without the indication traditional speciality guaranteed, the abbreviation TSG or the associated EU logo. Once Kabanosy is registered it would still be possible to produce and market Kabanosy-like products under the name Kabanosy but without reference to EU registration. Thus the registration of Kabanosy as a traditional speciality guaranteed would in no way impair other producers rights to use a similar or even identical name for their products. (10) In order to respect fair and traditional usage and to avoid the actual likelihood of confusion, the labelling of Kabanosy should contain an indication, in the languages of the countries in which the product is marketed, informing the consumers that it has been produced following the Polish tradition. (11) In the light of the above, the name Kabanosy should be entered in the register of the traditional specialities guaranteed and the product specification should be updated accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion by the Standing Committee on Traditional Specialities Guaranteed, HAS ADOPTED THIS REGULATION: Article 1 The designation contained in the Annex I to this Regulation is hereby entered in the register of the traditional specialities guaranteed. Article 2 The consolidated product specification is set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 1. (2) OJ C 156, 9.9.2009, p. 27. ANNEX I Products of Annex I to the EC Treaty intended for human consumption: Class 1.2. Meat products (cooked, salted, smoked, etc.) POLAND Kabanosy (TSG) ANNEX II APPLICATION FOR REGISTRATION OF A TSG COUNCIL REGULATION (EC) No 509/2006 KABANOSY EC No: PL-TSG-0007-0050-22.01.2007 1. Name and address of the applicant group Name: ZwiÃ zek Polskie MiÃso Address: ul. ChaÃ ubiÃ skiego 8, 00-613 Warsaw Tel. +48 228302657 Fax +48 228301648 E-mail: info@polskie-mieso.pl 2. Member State or third country Poland 3. Product Specification 3.1. Name(s) to be registered (Article 2 of Regulation (EC) No 1216/2007) Kabanosy The indication Produced following the Polish tradition translated into the language of the country where marketed shall appear on the labelling. 3.2. Whether the name Ã¯   is specific in itself expresses the specific character of the agricultural product or foodstuff The name expresses the specific character of the product. In 19th century Poland and Lithuania the term kaban, or the diminutive form kabanek, referred to extensively reared young hogs which used to be fattened mainly with potatoes, and the meat they produced was customarily called kabanina. Kabanos is derived from the name used to designate these hogs. 3.3. Whether reservation of the name is sought pursuant to Article 13(2) of Regulation (EC) No 509/2006 Ã¯   Registration with reservation of the name Registration without reservation of the name 3.4. Type of product Class 1.2  Meat products (cooked, salted, smoked, etc.) 3.5. Description of the agricultural product or foodstuff to which the name under point 3.1 applies (Article 3(1) of Regulation (EC) No 1216/2007) Kabanosy are long, thin sticks of dry sausage twisted off at one end and evenly wrinkled. The sticks are folded in two and in the curve there is an indent where they were hung. The surface of the kabanosy is dark red in colour with a cherry tint. A cross-section reveals dark red pieces of meat and cream-coloured fat. The feel to the touch is that of a smooth, dry and evenly wrinkled surface. Kabanosy have a strong taste of cured, baked pork and a delicate, smoky aftertaste redolent of caraway and pepper. Chemical composition:  protein content  not less than 15,0 %,  water content  not more than 60,0 %,  fat content  not more than 35,0 %,  salt content  not more than 3,5 %,  nitrate (III) and nitrate (V) content expressed as NaNO2  not more than 0,0125 %. The above chemical composition values ensure the traditional quality of the product. The finished product yield in relation to the meat used as a raw material must be less than 68 %. 3.6. Description of the production method of the agricultural product or foodstuff to which the name under point 3.1 applies (Article 3(2) of Commission Regulation (EC) No 1216/2007) Ingredients Meat (100 kg of raw material):  Class I pork with a fat content of up to 15 %  30 kg,  Class IIA pork with a fat content of up to 20 %  40 kg,  Class IIB pork with a fat content of up to 40 %  30 kg. Seasonings (per 100 kg of meat)  natural pepper  0,15 kg,  nutmeg  0,05 kg,  caraway  0,07 kg,  sugar  0,20 kg. Other additives:  curing mix (based on a mixture of table salt (NaCl) and sodium nitrite (NaNO2))  about 2 kg. Feeding in the context of the production of pork intended for use in the making of kabanosy Feeding refers to fatty-meat fattening. The aim is to produce pigs with a bodyweight of up to 120 kg, characterised by a higher intramuscular fat content (more than 3 %).  Fattening is based on late-maturing breeds, and an appropriate fattening regime makes it possible to achieve the desired intramuscular fat content. The breeds used for fattening do not carry the RN gene, and the RYR 1T gene is present in 20 % of the population.  Fattening should be carried out in three phases  phase I up to about 60 kg, phase II up to about 90 kg, and phase III up to 120 kg,  Fattening of animals up to 90 kg bodyweight is carried out using two types of feed mixes. The feed mixes (doses) contain:  as energy components: cereal middlings  wheat, barley, rye, oat, triticale or maize; maize middlings and middlings of naked oat varieties account for up to 30 % of mixes,  as protein components:  lupin, field bean and pea middlings, post-extraction soya meal, post-extraction rapeseed meal, rapeseed oil cake, fodder yeast or dried green fodder.  Feed mixes (doses) for animals from 90 to 120 kg contain:  as energy components: wheat, barley, rye and triticale middlings. Maize middlings and middlings of naked oat varieties may not be used in mixes (doses),  as protein components: middlings of leguminous crops (lupin, field bean and pea), post-extraction soya meal, rapeseed oilcake or post-extraction rapeseed meal and dried green fodder.  At no point in the feeding cycle may the following be used: vegetable oils, feed of animal origin, e.g. powdered milk, dried whey or fish meal.  The metabolic energy content in mixes in all phases of fattening is 12-13 MJ of ME/kg of mix. The protein content in mixes should be around 16-18 % in the first phase of fattening, 15-16 % in the second phase, and about 14 % in the final phase.  Doses for fatteners may be based on nutritive mixes alone, or nutritive mixes and bulk feed, i.e. potatoes and green fodder. Stages in the production of kabanosy Stage 1 Preliminary cutting up of all meat ingredients. Ensuring that the pieces of meat are of a uniform size (about 5 cm in diameter). Stage 2 Traditional curing (dry method) for about 48 hours, using a curing mix. Stage 3 Class I meat is reduced to around 10 mm in size, Class IIA and Class IIB meat to around 8 mm in size. Stage 4 Mixing of all meat ingredients and seasonings: natural pepper, nutmeg, caraway and sugar. Stage 5 Stuffing into thin sheep casings of between 20 and 22 mm in diameter and twisting-off at one end of sticks of about 25 cm in length. Stage 6 Settling at a temperature not exceeding 30 °C for 2 hours. Preliminary drying of the surface, settling of the ingredients within the sticks. Stage 7 Drying of the surface and traditional smoking in hot smoke (for about 150 minutes) and baking until a temperature of at least 70 °C is reached inside the sticks. Stage 8 Smoking is stopped and the kabanosy are left in the smoke room for about 1 hour, after which they are chilled and refrigerated to below 10 °C. Stage 9 Drying at 14-18 °C and 80 % humidity for 3-5 days until the desired yield is obtained (not exceeding 68 %). 3.7. Specific character of the agricultural product or foodstuff (Article 3(3) of Commission Regulation (EC) No 1216/2007) The specific character of kabanosy derives from several attributes that are typical of the product:  tenderness, succulence and specific properties of the meat,  exceptional taste and aroma,  uniform, characteristic shape. Tenderness, succulence and specific properties of the meat Pork from pigs of late-maturing breeds fattened to a bodyweight of about 120 kg and having the genetic traits described in point 3.6 is an essential ingredient of kabanosy which influences the specific nature of the sausage. Compliance with these requirements yields an intramuscular fat content in excess of 3 %, ensuring that the meat possesses the appropriate gustatory and technological properties that are essential for the production of kabanosy. The use of such raw materials and conformity to the traditional method of production, with special regard to the stages of mincing, curing and smoking, ensures that kabanosy are exceptionally tender and succulent. Another characteristic of kabanosy is the clearly audible noise they make when they are broken in two. This is the result of the meats tenderness and the way in which kabanosy are prepared, in particular, drying and smoking. Exceptional taste and aroma Their taste and aroma are the features which set kabanosy apart from other sausages. These features are the result of the use in the production process of appropriately selected seasonings and the proportions thereof: natural pepper, nutmeg, caraway, sugar and the specific smoking process, which further enhances the products flavour. Uniform, characteristic shape The specific character of kabanosy is linked mainly to their unique shape. Kabanosy are long, thin sticks of dry sausage twisted off at one end and evenly wrinkled. 3.8. Traditional character of the agricultural product or foodstuff (Article 3(4) of Regulation (EC) No 1216/2007) Traditional method of production and storage Kabanosy, or thin, dried and smoked pork sausages in sheep casings, were eaten throughout Poland as early as the 1920s and 1930s. They were produced in small, local butchers establishments under the same name, but in different regional varieties. The main differences concerned the seasonings used, but also the quality of the sausages themselves. The cookery books and food publications of the day, like M. Karczewskas WyrÃ ³b wÃdlin i innych przetworÃ ³w miÃsnych sposobem domowym, published in Warsaw in 1937, provided recipes and helped to standardise production techniques for kabanosy, enabling brand consolidation and quality improvements. These sausages tasted good and preservation techniques like smoking and drying meant that they could be kept for long periods. After 1945 standardisation was introduced in an attempt to improve product quality. Kabanosy were officially released for consumption by the Decree of the Ministers for Provisions, Industry and Commerce of 15 September 1948 (Journal of Laws 1948/44, item 334). Technological and production aspects were subsequently standardised (Standard No RN-54/MPMIM1-MiÃs-56 of 30 December 1954), and in 1964 the Polish Meat Industry Headquarters in Warsaw issued a standard recipe for Kabanosy based on traditional production methods (Internal Regulations No 21). Kabanosy were extremely popular during Communist times (1945-89); everybody used to buy them. They graced elegant tables on special occasions and were equally suitable as picnic food for travellers, as gifts or as a snack with vodka. Together with ham and bacon, they also became a Polish export speciality. Traditional ingredient  pork Kabanosy are made from specially fattened hogs which used to be known as kabany. The term kaban features in the 1834 epic poem Pan Tadeusz by Polands national bard Adam Mickiewicz. Originally used to refer to wild boars, hogs and even horses, by the 19th century, according to the 1863 Encyklopedyja Powszechna, Volume 13, the term was universally used to designate a well fed, fat young hog. The hogs were specially fattened up to obtain delicate, exquisite meat with a high intramuscular fat content which gave the products made from it a strong, specific taste, tenderness and succulence. The term kabanina, derived from kaban, was also widely used. According to the definition in the Polish dictionary published in Vilnius in 1861, it usually referred to pork. The meat of pigs kept for the production of kabanosy must have an intramuscular fat content of more than 3 %; this is the marbling that confers on the product the desired tenderness, succulence and excellent taste. The use of such meat has a decisive influence on the quality of the final product and its specific character, and is in keeping with the traditional method of production. 3.9. Minimum requirements and procedures to check the specific character (Article 4 of Regulation (EC) No 1216/2007) With regard to the specific character of kabanosy, the following in particular should be subjected to checks: (1) Quality of raw materials used in production (pork, seasonings), including:  technological suitability of the meat;  type of fattening;  curing time;  seasonings used in the production of kabanosy and the proportions in which they are used. (2) Kabanosy smoking process In the course of an inspection, the following must be checked:  maintenance of the temperature required for traditional smoking in hot smoke and the heating temperature;  maintenance of the duration and temperature of repeat smoking in cold smoke;  use of beech chips for smoking in cold smoke. (3) Quality of the finished product:  protein content;  water content;  fat content;  sodium chloride content;  nitrate (III) and nitrate (V) content;  taste and aroma. (4) Shape of the product. Frequency of checks Checks on the abovementioned stages must be carried out once every 2 months. If all these stages are proceeding correctly, the frequency of the checks may be reduced to two per year. If irregularities occur at any stage, the frequency of checks on that stage must be increased (to once every 2 months). Checks on other stages may be carried out once every 6 months. 4. Authorities or bodies verifying compliance with the product specification 4.1. Name and address Name: GÃ Ã ³wny Inspektorat JakoÃ ci Handlowej ArtykuÃ Ã ³w Rolno-SpoÃ ¼ywczych Address: ul. WspÃ ³lna 30, 00-930 Warsaw, POLAND Tel. +48 226232901 Fax +48 226232099 E-mail:  Public Ã¯   Private 4.2. Specific tasks of the authority or body The above inspection authority is responsible for checks on the entire specification.